Case 7:03-cr-00841-VB Document 192 Filed 04/15/20 Page 1 of 3
Case 7:03-cr-00841-VB Document 191 Filed 04/15/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee ee ce ee Mee ke a dh Fh Ee ee xX
UNITED STATES OF AMERICA :
ORDER
-v-
03 Cr. 841 (VB)
LAWRENCE SAVOCA,
Defendant. :
ee tee et eee ee tee et nt ny me ene te nee ene te he ce we x

Vincent L. Briccetti, United States District Judge.

The Bureau of Prisons is directed to release to defense
counsel (Edward S. Zas, Edward_Zas@fd.org, Federal Defenders of
New York, Inc., 52 Duane Street, New York, NY 10007) as soon as
possible, and in no event later than April 22, 2020, the medical
records for Lawrence Savoca (Reg. No. 83894-054) from the time

he entered the custody of the Bureau of Prisons to the present.

Dated: New York, New York SO ORDERED:

April \8, 2020
Vin [At

HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

 

 
Case 7:03-cr-00841-VB Document 192 Filed 04/15/20 Page 2 of 3
Case 7:03-cr-00841-VB Document 191 Filed 04/15/20 Page 1 of 3

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton Southern District of New York
Jennifer L. Brown

Executive Director Attorney-in-Charge
and Attorney-in-Chief

April 15, 2020

By ECF

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
United States Courthouse

300 Quarropas St.

White Plains, New York 10601-4150

Re: United States v. Lawrence Savoca
03 Cr. 841 (VB)

Dear Judge Briccetti:

I write with urgency to request that the Court order the Bureau of Prisons (“BOP”) to
release to defense counsel Lawrence Savoca’s medical records. Counsel for the government does
not oppose this request.

L understand that Mr. Savoca, who is incarcerated at FCI Ray Brook, suffers from asthma,
which puts him in the high-risk category for COVID-19. I therefore seek to obtain his medical
records from BOP. My office has contacted the medical records department at FCI Ray Brook,
but we have been told that the facility will not release the records without a formal request under
the Freedom of Information Act and without Mr. Savoca submitting numerous medical release
forms. Given the ongoing COVID-19 pandemic and BOP’s restrictions on normal prison
operations, this process could take weeks, if not longer. I therefore ask the Court to intervene and
order BOP to turn over these records as soon as possible. Other judges in this Circuit have
granted similar requests in recent weeks. See, e.g., United States v. Zoilo Taveras, 20 Cr, 240
(PAE) (S.D.N.Y. Ex Parte Order of Mar. 30, 2020); United States v. Keith Raniere, 18 Cr.

204 (NGG) (E.D.N.Y. Order of Mar. 27, 2020) (Dkt. 864).

[have been in communication with Mr. Savoca via the CorrLinks system, and he has
authorized the release of this medical information to me. I have also contacted Assistant United
States Attorney Celia V. Cohen, who advises that the government does not oppose this request.
Case 7:03-cr-00841-VB Document 192 Filed 04/15/20 Page 3 of 3
Case 7:03-cr-00841-VB Document 191 Filed 04/15/20 Page 2 of 3

I attach a proposed order directing the BOP to release Mr. Savoca’s medical records to
counsel.

Thank you for your attention.
Respectfully submitted,

/s/

Edward S. Zas
Assistant Federal Defender
(212) 417-8748

Ce: Celia V. Cohen, Esq. (by ECF)
